Case 1:20-cv-00547-PLM-PJG ECF No. 11, PageID.43 Filed 10/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 JEFFREY EARL ANDERSON,

        Plaintiff,
                                                     Case No. 1:20-cv-547
 v.
                                                     HONORABLE PAUL L. MALONEY
 KENT D. ENGLE,

        Defendant.
 ____________________________/


               ORDER GRANTING MOTION FOR EXTENSION OF TIME

       Pending before the Court is Plaintiff's motion for extension of time to file objections to

Report and Recommendation (ECF No. 10). Plaintiff seeks an additional 21 days to research and

draft his objections. Upon due consideration of the motion by the Court,

       IT IS HEREBY ORDERED that the motion for extension of time to file objections to

Report and Recommendation (ECF No. 10) is GRANTED.

       IT IS FURTHER ORDERED that the deadline to file objections is extended to October

26, 2020.



Dated: October 14, 2020                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
